 
Exhibit 10.1
 

[logo.jpg] 
Laboratory Located at:
Science + Technology Park at Johns Hopkins
855 N. Wolfe Street
Suite 619
Baltimore, MD 21205
Phone: 410.369.0365
Fax: 410.369.0390
www.championsoncology.com
  Corporate Office:
One University Plaza
Suite 307
Hackensack, NJ 07601
Phone: 201.808.8400

 
November 1, 2011


Gary Gemignani
400 East 66th Street
New York, NY 10065


Dear Gary,


On behalf of Champions Oncology, Inc., we are pleased to offer you the position
of Executive Vice President and Chief Financial Officer.  You will be reporting
to Joel Ackerman, Chief Executive Officer of Champions Oncology, Inc.  This
letter outlines the terms of your proposed employment as a full-time employee as
follows:


·     
Commencement of Employment:  Your employment start date will be November 1,
2011.  Your employment with the Company at all times will be at-will, meaning
either you or the Company can terminate the employment relationship, with or
without cause, and with or without notice, at any time.  Upon termination by the
company without cause, you will be entitled to severance payments for a period
of six months at your salary at the time of termination.  Cause is defined in
appendix A.



·     
Compensation:  Your gross salary will be $240,000 annually, subject to annual
increases at the discretion of the CEO and Board of Directors.  Your salary is
based on a minimum 40-hour standard workweek whether working in the Hackensack,
NJ office, or traveling for the company.  You will be paid twice per month for a
total of 24 payments per year.



·     
Champions Oncology Stock Option Grant:  Upon commencement of employment, and
subject to approval by the Company’s Board of Directors, you will be granted an
option to purchase 650,000 shares of the Company’s common stock under the terms
of the Company’s 2010 Equity Incentive Plan and the terms set forth in the
option grant agreement, which will be provided to you after you commence
employment.  The share price for the stock options will be based on the closing
price of our stock on your first day of employment.  Your stock will vest
monthly over a four year period with 1/48th vesting at the end of each
month.  The first vesting event will be November 31, 2011.  In addition, all
650,000 options will vest immediately if you are terminated as a result of a
Change of Control (as defined in Appendix A).

 
 
 

--------------------------------------------------------------------------------

 
 
·     
Benefit Programs: You shall be permitted to participate in all employee benefit
programs implemented by the Company for the benefit of any of its full-time
employees, including, without limitation, disability insurance, group and other
life insurance, sickness, and accident and health insurance programs, as listed
below, provided that you qualify or are otherwise eligible to participate under
the terms of such programs.  Except as may be limited by applicable law, the
Company reserves the right to modify, suspend, or discontinue any benefit plans,
policies, and practices at any time without notice to or recourse by employee,
so long as such action is taken generally with respect to other similarly
situated persons.

 
§  
Bonus Plan: Each year the Compensation Committee evaluates the Company’s
performance objectives and market competitive compensation data to determine and
approve the goals and targets of the Company’s Incentive Plan.  In fiscal year
2012, you are eligible to participate in the Company’s Incentive Plan at up to
25% of your annual base salary, paid in cash, stock or stock options at the
Company’s discretion; determined by your achievement of specific personal and
Company objectives, as determined by the Company in its sole discretion.  Bonus
payment will be prorated based upon your start date in relation to the Company
fiscal year-end.  Complete details of the Plan will be provided to you following
your hire.



§  
Health Insurance:  You will be eligible to join Champions Oncology Group Medical
& Dental Plan on the first day of the month following your date of
hire.  Participation in that plan shall be governed by the terms and condition
set forth in the plan documents. The company currently pays 80% of the
individual healthcare premium with the employee contributing 20% of the premium
(with pre-tax dollars), subject to change at any time by the Company’s Board of
Directors.  Family health coverage is available for all eligible employees but
the company does not subsidize the additional premium.



§  
Life and Disability Insurance:  You will be eligible to enroll in the Champions
Oncology Life, Short Term and Long Term Disability Insurance Plans per the terms
of each policy.  Participation in these plans shall be governed by the terms and
conditions set forth in the plan documents.



§  
Holidays:  You will be eligible to take advantage of paid Holidays offered by
the Company.  The Company offers 11 paid Holidays to full-time employees.



·  
Other Reimbursement:  Employees who drive their own cars on business trips are
reimbursed the prevailing company/IRS mileage reimbursement rate plus parking
and tolls.  Other business expenses will be reimbursed in accordance with the
company’s reimbursement policies.



In order to comply with the Immigration Reform and Control Act of 1986 and
applicable state law, you will be required to verify your legal right to work in
the United States through the presentation of documents establishing your
identity and authorizing your right to work in the United States within three
business days of beginning your new position.


Finally, as a condition of your employment with the Company, you must also
execute the Company’s Business Protection Agreement, a copy of which will be
provided to you.  Like all Company employees, you may in the future be required,
in the Company’s reasonable discretion, to execute agreements relating to other
Company policies or substantive matters.  In addition, this offer is contingent
upon the successful completion of a background check that is currently underway.


This letter supersedes any previous correspondence or offer and contains the
Company’s entire offer.  This letter should not be construed as a guarantee that
employment or any benefit program or other term or condition of employment will
be continued for any period of time.  Any salary figures are not intended to
create an employment contract for any specific period of time and thus your
employment is at-will; either you or the company can terminate it at anytime
with or without cause.
 
 
 

--------------------------------------------------------------------------------

 


Should you agree and accept the Company’s offer, by doing so, you represent and
warrant that you are free to accept this offer of employment and that you doing
so does not breach any contract or agreement which you have with any other
entity and is not in violation of any legal duty you have to any other entity.


We look forward to you joining the Champions Oncology team.  We believe you will
enjoy the challenges and opportunities that lie ahead in our dynamic business
and that you have the skills and talent necessary to be a strong contributor to
our mutual growth.


To formally accept this offer, please sign, date and return this letter via PDF
in an email to sforeman@championsoncology.com and mail the original to my
attention confirming your acceptance of this offer.  Congratulations on your new
position, and I look forward to your contribution to Champions Oncology. If you
have any questions please do not hesitate to contact me.


Sincerely,


/s/ Joel Ackerman


Joel Ackerman
Chief Executive Officer
Champions Oncology, Inc.



--------------------------------------------------------------------------------




Accepted:
 

By:  /s/ Gary G. Gemignani      November 1, 2011    Gary Gemignani  Date 

 
 
 
 

--------------------------------------------------------------------------------

 
                                                                                                                  
Appendix A
 “Cause” shall mean any of the following: (i) willful misconduct in the
performance of your material duties; (ii) participation in any fraud against the
Company; (iii) conviction of, or a plea of “guilty” or “no contest” to, a felony
or any crime involving dishonesty; or (iv) intentional damage to any property of
the Company of material value.


“Change of Control” shall mean the occurrence of any of the following:
 (a) any “person,” as such term is currently used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (a “person”), other
than Dr. David Sidransky, becomes a “beneficial owner” (as such term is
currently used in Rule 13d-3 promulgated under the 1934 Act (a “Beneficial
Owner”) of 30% or more of the Voting Stock (as defined below) of the Company;
 
(b) the Board of Directors of the Company adopts any plan of liquidation
providing for the distribution of all or substantially all of the Company’s
assets;
 
(c) all or substantially all of the assets or business of the Company are
disposed of in any one or more transactions pursuant to a sale, merger,
consolidation or other transaction (unless the shareholders of the Company
immediately prior to such sale, merger, consolidation or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Company, more than fifty percent (50%) of
the Voting Stock or other ownership interests of the entity or entities, if any,
that succeed to the business of the Company);


(d) the Company combines with another company and is the surviving corporation
but, immediately after the combination, the shareholders of the Company
immediately prior to the combination hold, directly or indirectly, fifty percent
(50%) or less of the Voting Stock of the combined company; or


(e) Continuing Directors cease to constitute at least a majority of the Board of
Directors of the Company.
 